          Case 1:19-cv-04074-VEC Document 117 Filed 08/06/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
                                                                   :
DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All                         :
Others Similarly Situated,
                                                                   :
                                  Plaintiffs,
                                                                   :
                  -against-                                            STIPULATION
                                                                   :
ONECOIN LTD.; RUJA IGNATOVA;                                           19 CV 4074 (VEC)
KONSTANTIN IGNATOV; SEBASTIAN                                      :
GREENWOOD; MARK SCOTT; IRINA
ANDREEVA DILINSKA; DAVID PIKE; and                                 :
NICOLE J. HUESMANN,
                                                                   :
                                  Defendants.
                                                                   :
------------------------------------------------------------------X

                          STIPULATION OF VOLUNTARY DISMISSAL

        WHEREAS, Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis (together,
“Plaintiffs”) and defendant Konstantin Ignatov are interested in resolving the issues alleged
against Defendant Ignatov in the Amended Complaint in this action, and have negotiated in good
faith for that purpose; and

         WHEREAS, Plaintiffs and defendant Konstantin Ignatov (together, the “Parties”) wish to
discontinue between them without prejudice the claims asserted against Defendant Ignatov while
not impeding in any way Plaintiffs’ further prosecution of their claims against the other defendants
in this action;

        IT IS HEREBY STIPULATED AND AGREED by and between the Parties and/or their
respective counsel as follows:

        1.       Plaintiffs hereby agree that the above-captioned action is dismissed and
                 discontinued without prejudice solely as to defendant Konstantin Ignatov pursuant
                 to Rule 41(a) of the Federal Rules of Civil Procedure;

        2.       This Stipulation of Voluntary Dismissal is not intended to, and shall not have, any
                 effect on any claims asserted by any other parties to this litigation, or the defenses
                 to those claims;

        3.       Konstantin Ignatov will make himself available to Plaintiffs’ counsel as
                 expediently as possible to be debriefed and will truthfully and fully provide
                 information and documentation to the best of his abilities concerning the subject
 Case 1:19-cv-04074-VEC Document 117 Filed 08/06/20 Page 2 of 3


      matter of Plaintiffs’ claims, OneCoin, and the remaining defendants in this case;

4.    The United States Attorney’s Office for the Southern District of New York shall be
      notified in advance by Plaintiffs’ counsel of any such debriefing and have the right
      and ability to participate and attend;

5.    If called upon, Mr. Ignatov will agree to testify on behalf of Plaintiffs at a trial or
      other court proceeding without invoking his Fifth Amendment protections as they
      apply to facts already acknowledged in United States v. Scott, et al., 17 CR 630
      (SDNY) (ER) upon the conclusion of his cooperation with the U.S. Attorney’s
      Office for the Southern District of New York, or upon their approval, whichever
      occurs first;

6.    The Parties agree to toll any applicable statute of limitations and/or statute of
      repose during the pendency of this arrangement;

7.    If Konstantin Ignatov makes good faith efforts to provide complete and accurate
      information and documentation to the best of his abilities and otherwise complies
      with the terms set forth herein, this stipulation of discontinuance shall be construed
      as a dismissal with prejudice in full satisfaction of Plaintiffs’ claims, which are the
      subject of the Amended Complaint, upon judgment, settlement, or other resolution
      of the above-captioned action;

8.    This Stipulation and any Order entered thereon shall have no precedential value or
      effect whatsoever and shall not be admissible in any other action or proceeding as
      evidence or for any other purpose except in an action or proceeding to enforce this
      Stipulation;

9.    If Plaintiffs determine in good faith that Konstantin Ignatov has in any way failed to
      fulfill his obligations under this Stipulation, Plaintiffs shall so notify his counsel in
      writing; and the rights of the Parties shall automatically revert to the positions in
      which they were situated in this action, respectively, immediately prior to the filing
      of this Stipulation.

10.   This Stipulation embodies the entire agreement of the Parties. No compensation
      or payment to Plaintiffs or Plaintiffs’ counsel, other than the cooperation provided
      for herein, has been discussed, negotiated, or agreed;
              Case 1:19-cv-04074-VEC Document 117 Filed 08/06/20 Page 3 of 3




        11.      Dccouse this dismissal is being effectuated before Konstantin lgnnlov hn!I filed an
                 Answer to the currently-pending Amended Complaint, and because nu clu!iS has yet
                 been certified in this action, dismissal is effective upon the filing of this slipulation;
                 nnd no notice is required pursuant to Federal Rules of Civil rrocedurc 41 (a) and




                 EN IGH'f                                                   ITMAN, ESQ.
                    'K. Y, LLr                                             F JEFFREY LICIITMAN
                                                        11 EAST 44 S REET, SUITE 501
                                                                     lh
 110 I 30th Street NW
Washington, D.C. 20007                                  NEW YORK. NEW YORK I 0017
Ph: (2•ID'2) 524-4290                                   Ph: (212) SRl-1001
Fx: (212) 363-7171                                      Fx: (212) SR 1-4999
denright@zlk.com                                        jhl@jcfTreylichtrnan.com
Attorney for Lead P laintiJT Donald Bcrdeaux            Auomey for Konstantin lgnotov
and PlainlilT Christine Grablis


SO ORDERED:



HON. VALERJE E. CAPRONJ, U.S.D.J.




                                                  2
